Citation Nr: 1309561	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for flat feet (pes planus).

2.  Entitlement to an increased, initial rating for service-connected dysthymic disorder (claimed as major depression), currently rated 30 percent disabling 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, his mother, and his sister



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the proceeding is of record. 

The issue of entitlement to an increased, initial rating for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Pes planus was noted at entrance into service.  

2.  The Veteran's service treatment records fail to reflect any foot complaints or treatment.

3.  The Veteran's reports of experiencing foot pain during service are not credible.

4.  The first treatment of record referencing any foot-related complaints is in 2002, almost 11 years after the Veteran's discharge from active duty.

5.  The post-service clinical evaluations of the Veteran's pes planus, fail to suggest that the Veteran's pes planus was permanently aggravated by service.
CONCLUSION OF LAW

The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2009. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran claims file; and the Veteran has not contended otherwise.  

The Board acknowledges that the Veteran was not provided with a VA examination to address the etiology and severity of his flat feet.  However, the Board finds that in the instant case, this duty has not been triggered, as the Veteran's service treatment records fail to reflect any in-service foot treatment, and, as discussed below, the Board finds that the current lay statements of experiencing foot impairments during service not to be credible.  Thus, the Board concludes that absent credible evidence of an in-service aggravation the duty to provide a medical examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (outlining the elements of service connection to include medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the flat feet claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms in service which would show that the pre-existing flat feet were aggravation therein.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms during and since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2012). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2012).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran contends that his flat feet, a condition noted upon his entrance to service, was asymptomatic upon entrance into service but was permanently aggravated therein, thereby entitling him to service connection.  Specifically he contends that wearing military boots combined with the constant running and physical fitness activities in service caused a great amount of foot pain, and he used and wore out many arch supports to alleviate this problem on his own.  He stated that he never mentioned any foot pain because he believed he would be separated from service if it was discovered he had symptomatic flat feet.  His mother confirmed these assertions at his hearing.  

The Veteran's service treatment records reflect that upon entrance to service in April 1989, he was diagnosed with bilateral pes planus, which was assessed as minimal and asymptomatic.  Moreover, in his corresponding medical history report, the Veteran also denied ever having experienced any foot trouble.  The Veteran's subsequent service treatment records, including a periodic examination in October 1990, fail to reflect any reference to or treatment for foot pain, although referencing the Veteran's complaints unrelated to his feet.  A VA general medical compensation examination conducted in October 1994 was negative for any findings or complaints of a foot problem.  The musculoskeletal portion of a July 2001 VA physical examination was normal.  At that time, the Veteran denied any past history of arthritis, arthralgias, muscle weakness, pain, or pedal edema.  May 2002 VA bilateral foot X-rays noted bilateral pes planus deformity.  There was no evidence of acute injury or other significant abnormality.  Subsequent VA treatment records note complaints and treatment of pes planus.

After reviewing the evidence of record, the Board finds that the medical evidence fails to reflect that the Veteran aggravated his pes planus, noted as a pre-existing condition upon entry to service, beyond its natural progression during service.  The Veteran's entrance medical examination report characterized the Veteran's pes planus as asymptomatic, which was corroborated by the Veteran's denial of experiencing foot pain.  Moreover, during service, the Veteran also failed to seek any foot-related treatment.  The post-service clinical evidence of record fails to suggest a finding of aggravation, as the first indication of complaints of or treatment of pes planus was in 2002, almost 11 years after separation from service.  A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran did not initiate this claim until 2009, almost 18 years after service.  Aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent evidence of record that the current disabilities are related to service. 

The Veteran and his mother now contend that the Veteran's pes planus was permanently aggravated by service in that the condition was asymptomatic upon entrance into service but became painful and disabling during service.  The Board acknowledges that the lay witnesses are competent to report the Veteran experienced no foot pain upon entrance into service, and foot pain during service; however, the Board finds these current contentions not to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Even assuming a serviceman would fail to complain of, or seek treatment for, flat feet based on the erroneous assumption that any such complaint would result in his discharge from service; he did not request service connection for the condition after separation from service when he requested service connection for multiple conditions in 1993 or when he requested that his psychiatric service connection claim be reopened in 1997.  In addition, an October 1994 VA general medical compensation examination and July 2001 VA physical examination were negative for any findings or complaints of a foot problem.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.)  

Thus, given that the objective medical evidence of record fails to suggest that the Veteran's pre-existing pes planus was permanently aggravated by service, and the Board's finding that the Veteran's current contention that he experienced an in-service aggravation of his pes planus is not credible, the Board finds that a basis for granting service connection for pes planus has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for pes planus is denied.


REMAND

The Veteran essentially has contended that the symptoms and manifestations of his dysthymic disorder have gotten worse since the last VA examination in April 2009.  He therefore needs to be reexamined to reassess the severity of his disability.  See 38 C.F.R. § 3.327(a) (2012); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA psychiatric treatment records dated from June 2010 and thereafter should be obtained and associated with his claims file.

2.  The Veteran should then undergo a VA examination to determine the current severity of his service-connected dysthymic disorder.  In doing so, the examiner should review the Veteran's claims file and should indicate in the report provided that this review was accomplished.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


